 

 

Exhibit 10.2

October 12, 2018

 

 

Daniel Horwood

c/o Ra Medical Systems, Inc. 2070 Las Palmas Drive Carlsbad, CA 92011

 

Re: Employment Letter

 

Dear Dan:

 

I am pleased to offer you a position with Ra Medical Systems, Inc. (the
"Company")  as its General Counsel, reporting to the Company's Chief Executive
Officer. If  you decide to join us, you will be eligible to receive the
compensation and benefits set forth below, subject to the terms and conditions
of this letter agreement (the "Agreement"). You should note that the Company may
modify job titles, salaries and benefits from time to time as it deems
necessary.

 

I. Title; Position. As the Company's General Counsel, you will perform the
duties and responsibilities customary for such position and such other related
duties as are lawfully assigned by the Company's Chief Executive Officer. While
you render services to the Company, you will not engage in any other employment,
consulting  or  other  business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. You may engage in civic
and not-for-profit activities as long as such activities do not interfere with
the performance of your duties under this Agreement.

 

 

2.

Base Salary . Your initial annual base salary will be $291,000, which will be
payable, less any applicable withholdings, in accordance with the Company' s
normal payroll practices. Your annual base salary will be subject to review and
adjustment from time to time by our Board of Directors (the "Board") or its
Compensation Committee (the "Committee"), as applicable, in its sole discretion.

 

 

 

3.

Annual Bonus. For the Company's 2018 fiscal year, you will have the opportunity
to earn a target annual cash bonus equal to 35% of your annual base salary
earned during  the fiscal year (subject to proration for the amount of time
actually served with the Company during such year), based on achieving
performance objectives established by the Board or Committee, as applicable, in
its sole discretion and payable upon achievement of those objectives as
determined by the Board or Committee. Unless determined otherwise by the Board
or Committee, as applicable, any such bonus will be subject to your continued
employment through and until the date of payment. Your annual bonus opportunity
and the applicable terms and conditions may be adjusted from time to time by our
Board or the Committee, as applicable, in its sole discretion.

 

 

 

 

--------------------------------------------------------------------------------

 

4.

Equity Awards. Subject to the approval of the Board (or a committee thereof),
the Company will grant you an award of restricted stock units (the "RSUs") with
respect to shares of the Company's common stock having an approximate grant date
value equal to $225,000. The number of shares of the Company's common stock
subject to the RSU' s shall be calculated on the closing price per share as of
the date of grant with the result rounded down to the nearest whole share. The
RSU's shall vest in accordance with the Company' s standard vesting schedule for
RSUs as in effect on the date of grant, subject to your continuing to be a
service provider to the Company through each vesting date. The RSU's will be
subject to the terms and conditions of the Company's 2018 Equity Incentive Plan
and forms of RSU award agreement thereunder (collectively, the "Stock
Agreements"), in each case, which will be made available to you following the
date your RSUs are granted. No right to any stock is earned or accrued until
such time that vesting occurs, nor does the grant confer any right to continue
vesting or employment.

 

 

5.

Employee Benefits. You will be eligible to participate in the benefit plans and
programs established by the Company for its employees from time to time, subject
to their applicable terms and conditions, including without limitation any
eligibility requirements. The Company reserves the right to modify, amend,
suspend or terminate the benefit plans and programs it offers to its employees
at any time.

 

 

 

6.

Severance. You will be eligible to enter into a Change in Control and Severance
Agreement (the "Severance Agreement") applicable to you based on your position
within the Company. The Severance Agreement will specify the severance payments
and benefits you may become entitled to receive in connection with certain
qualifying terminations of your employment with the Company. These protections
will supersede all other severance payments and benefits to which you otherwise
may be entitled, or may become entitled in the future, under any plan, program
or policy that the Company may have in effect from time to time.

 

 

 

7.

Confidentiality Agreement. As a condition of your employment, you are also
required to sign and comply with an At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (the
"Confidentiality Agreement") which requires, among other provisions, the
assignment of patent rights to any invention made during your employment at the
Company, and non-disclosure of Company proprietary information. In the event of
any dispute or claim relating to or arising out of our employment relationship,
you and the Company agree that (i) any and all disputes between you and the
Company shall be fully and finally resolved by binding arbitration, (ii) you are
waiving any and all rights to a jury trial but all court remedies will be
available in arbitration, (iii) all disputes shall be resolved by a neutral
arbitrator who shall issue a written opinion, (iv) the arbitration shall provide
for adequate discovery, and (v) the Company shall pay all the arbitration fees,
except an amount equal to the filing fees you would have paid had you filed a
complaint in a court of law. Please note that we must receive your signed
Agreement before your first day of employment.

 

 

 

8.

At-Will Employment. The Company is excited about your joining and look s forward
to a beneficial and productive relationship. Nevertheless, you should be aware
that your employment with the Company is for no specified period and constitutes
at will employment. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

Company is free to conclude its employment relationship with you at any time,
with or without cause, and with or without notice. We request that, in the event
of resignation, you give the Company at least two weeks notice.

 

9.

Eligibility for Employment in the United States. For purposes of federal
immigration law, you will be required to provide to the Company documentary
evidence of your identity and eligibility for employment in the United States.
Such documentation must be provided to us within three (3) business days of your
date of hire, or our employment relationship with you may be terminated.

 

 

 

10.

Background Investigation. The Company reserves the right to conduct background
investigations and/or reference checks on all of its potential employees. Your
job offer, therefore, is contingent upon a clearance of such a background
investigation and/or reference check, if any.

 

 

 

11.

Prior Employment. We also ask that, if you have not already done so, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. It is the Company's understanding that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case. Similarly, you agree not to bring any
third party confidential information to the Company, including that of your
former employer, and that in performing your duties for the Company you will not
in any way utilize any such information. By signing this Agreement , you confirm
that you have no contractual commitment s or other legal obligations that would
prohibit you from performing your duties for the Company.

 

 

 

12.

Employee Handbook. As a Company employee, you will be expected to abide by the
Company's rules and standards. Specifically, you will be required to sign an
acknowledgment that you have read and that you understand the Company's rules of
conduct which are included in the Company Handbook.

 

 

 

13.

Miscellaneous. This Agreement, together with the Confidentiality Agreement, the
Stock Agreements and the Severance Agreement, constitute the entire agreement
between you and the Company regarding the material terms and conditions of your
employment, and they supersede and replace all prior negotiations,
representations or agreements between you and the Company. This Agreement may be
modified only by a written agreement signed by you and a duly authorized officer
of the Company.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

To confirm the current terms and conditions of your employment, please sign and
date in the spaces indicated and return this Agreement to me.

 

Sincerely,

 

RA MEDICAL SYSTEMS, INC.

By: /s/ Dean Irwin

Dean Irwin

Chief Executive Officer

Agreed to and accepted:

 

/s/ Daniel Horwood

Daniel Horwood

 

Dated:  October 12, 2018_________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phares••

7\Exc im er La se r

ramed.com

2070 Las Palmas Dr, Carlsbad, CA 92011

Office: (760) 804-1648 • Fax: (760) 804-1657 • info@r a m ed.co m



DA BRA